Citation Nr: 1342625	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-27 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an earlier effective date, prior to April 26, 2007, for the grant of entitlement to a total disability rating due to individual unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran had active service from March 1997 to June 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2008 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A June 2009 letter from the Veteran's representative which forwarded a March 2009 letter form the Veteran, states that the Veteran desired a Board of Veterans Appeals hearing at a local VA office or a videoconference hearing whichever could be provided first.  The Veteran has not been afforded the opportunity for a hearing.  There is no evidence of record that the Veteran withdrew his request.

To ensure that VA has met its duty to assist the appellant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, this issue is REMANDED to the AOJ for the following development:

The AOJ should schedule the appellant for a travel board hearing or videoconference hearing, whichever can be provided first.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


